Citation Nr: 1125647	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  03-24 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003 and December 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The February 2003 rating decision denied service connection for diabetes mellitus and the December 2004 rating decision denied service connection for prostate cancer.  

The Veteran requested a hearing before a member of the Board in his July 2005 VA Form 9.  The hearing was scheduled in August 2009 and he was notified.  
He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In October 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  


FINDINGS OF FACT

1.  The evidence of record does not show that the currently diagnosed diabetes mellitus is related to military service, to include as secondary to herbicide exposure.

2.  The evidence of record does not show that the currently diagnosed prostate cancer is related to military service, to include as secondary to herbicide exposure.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

2.  Prostate cancer was not incurred in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

VA has satisfied its VCAA duty to notify by issuing a predecisional notice letter for the diabetes claim in December 2002 and for the prostate cancer claim in March 2004.  These letters advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  Follow up letters were issued for both claims in March 2008 and December 2009.  The December 2009 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  The Veteran's claims were readjudicated in the November 2010 SSOC.  

In a December 2010 response to the November 2010 SSOC, the Veteran asserted that he was not notified when VA could not obtain records.  While he did not specify which records he did not receive notice about, it is clear that he was referring to the negative responses from the Central Intelligence Agency (CIA), Joint Services and U.S. Army Records Research Center (JSRRC), and National Archives and Records Administration (NARA) cited to in the SSOC.  In March 2010, the RO notified the Veteran that a negative response was received from the CIA, and the Veteran was allowed 10 days to submit the CIA records himself, if he had them in his possession.  He did not submit any records.  The record does not show that the RO notified the Veteran about the negative responses from the JSRRC and NARA.  Notwithstanding, the Veteran has neither alleged nor proven that prejudice resulted from the RO not notifying him of these negative responses, and therefore, the Board determines that none resulted.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  All relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  His service personnel records (SPRs) were obtained.  

The Veteran has not been afforded VA examinations to assess the nature and etiology of diabetes mellitus and prostate cancer.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The first McLendon element has been satisfied because the Veteran has been diagnosed with diabetes mellitus and prostate cancer.  The second McLendon element has not been met because there is no evidence establishing that either disability was caused by an event, injury or disease in service.  Further, as discussed below, service connection for these disabilities cannot be granted on a presumptive basis.  The third McLendon element is not satisfied because there is no indication that either claimed disability is associated with his period of active service.  The record reflects that the Veteran did not serve in Vietnam, and there is otherwise no evidence (including the Veteran's own statements) suggesting exposure to herbicides.  Nor does the Veteran contend that his diabetes and prostate cancer manifested in service.  The fourth McLendon element is not satisfied because the record is sufficient for the Board to adjudicate his claims.  Therefore, entitlement to a VA examination is not warranted.  

This case was remanded in October 2009 so that the RO could attempt to obtain records from the CIA and NARA.  The RO attempted to secure these records and received negative responses from both agencies.  The remand also directed the RO to obtain any recent VA treatment records.  The RO obtained the Veteran's VA treatment records from December 2004 to March 2010.  Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his service connection claims.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case and that such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  


II.  Service Connection Claims

In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  Id.  Lastly, disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  

A.  Presumptive Service Connection 

The nexus requirement in a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, diabetes mellitus) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  The record shows the Veteran was diagnosed with diabetes mellitus in approximately 1996.  Therefore, the presumption for chronic diseases does not apply because the Veteran was not diagnosed with diabetes mellitus within the one year of leaving service in October 1966.  Prostate cancer is not among the chronic diseases enumerated in 38 C.F.R. § 3.309(a), and therefore the presumption does not apply to that condition.  

The Veteran specifically argues that his diabetes mellitus and prostate cancer were caused by exposure to herbicides.  There are two presumptions regarding diseases linked with herbicide exposure.  First, Veterans who served in the Republic of Vietnam during the Vietnam Era (from February 28, 1961, to May 7, 1975) are presumed exposed to herbicides under 38 C.F.R. § 3.307(a)(6).  Second, under 38 C.F.R. § 3.309(e), service connection is presumed for certain diseases, including diabetes mellitus and prostate cancer, if the Veteran was exposed to herbicides during his military service.  As the evidence shows that the Veteran has been diagnosed with diabetes mellitus and prostate cancer, the issue then becomes whether he was exposed to herbicides.   

The Veteran does not assert that he served in the Republic of Vietnam, nor does he assert that his ship, the USS Saratoga (CVA-60) served in the waters of the Republic of Vietnam.  A showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam to entitle him to the presumption of herbicide exposure.  In this case, no such assertion or showing has been made and therefore the Veteran is not presumed exposed to herbicides under 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  

Although the presumption of exposure to herbicides does not apply in this case, service connection may nevertheless be established if actual exposure to herbicides is shown.  The Veteran asserts that in an attempt to eliminate a cockroach infestation, Agent Orange was dispensed through the air filtration system aboard the USS Saratoga (CVA-60) while he was aboard.  Further, he asserts that in 1984, he took a polygraph test with the CIA during which he discussed his exposure to Agent Orange, and that a record of that examination would prove his contention.  

Over the course of this appeal, the RO has made several attempts to verify whether the Veteran was exposed to herbicides aboard the USS Saratoga.  The RO requested information from the JSRRC's predecessor, the United States Armed Services Center for Unit Records Research (CURR).  In May 2004, CURR provided a negative response, indicating that they were unable to verify that U. S. Navy ships transported, used, or stored herbicides in the Republic of Vietnam or elsewhere.  

In accordance with the Board's October 2009 remand, the RO asked the Veteran to provide a two-month time period for when he believed he was exposed to herbicides, because NARA requires such a time frame.  In March 2010, the Veteran provided the time frame of June to July 1966.  In July 2010, NARA responded to the RO's request for ship's deck logs for the USS Saratoga for the period of June to July 1966, stating that they were unable to locate any records.  NARA elaborated that ship's deck logs were brief records of the internal administrative and mechanical workings of a ship, and that information regarding the ship's mission and cargo manifest were not included.  Lastly, NARA stated that herbicides were transported from Gulfport, Mississippi, to the Republic of Vietnam via Merchant Marine vessels as opposed to U. S. Navy vessels.  

In May 2010, the JSRRC reviewed the 1966 command history for the USS Saratoga, and found no reference to an Agent Orange test.  Further, the JSRRC stated that it had been unable to locate documentation verifying that major U. S. Navy ships transported, stored, or used herbicides.  

Lastly, the RO attempted to secure records from the CIA, as requested by the Veteran.  After three attempts to secure records, in February 2010, the CIA informed the RO that the Veteran was not employed by the CIA, and if he was a contractor, the CIA did not have pay records for him.  In March 2010, the RO made a formal finding that the CIA records were unavailable.  Subsequently, two records from April 1984 were received: a physical examination worksheet and a record of a normal chest x-ray.  No reference was made to a polygraph test or to herbicides.  

The Board acknowledges the Veteran's lay statements that the USS Saratoga was purposely exposed to Agent Orange during an attempt to eliminate a cockroach infestation.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to discuss the events that occurred aboard his ship, as he perceived them.  Layno, 6 Vet. App. at 469.  However, aside from his assertions, he has not provided the Board with any evidence of actual exposure which would entitle him to consideration under 38 C.F.R. § 3.309(e).  The Board finds the Veteran's statements to be credible, but only to the extent they reflect the belief that he was exposed to Agent Orange aboard the USS Saratoga.  The RO has made numerous attempts to verify that he was exposed to herbicides in service.  The findings of the JSRRC and NARA fail to substantiate the Veteran's assertion.  When examined with the findings of the JSRRC and NARA showing no such exposure, the statements of the Veteran are without probative value.  See generally Spencer v. West, 13 Vet. App. 376, 380, (2000); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (For propositions that service department findings are binding on VA; and illustrating high probative value of such evidence).  Without supporting evidence, the Board finds the Veteran's claims that Agent Orange was used as a pesticide to eliminate cockroaches on the USS Saratoga to be inherently incredible.  The Board takes judicial notice that Agent Orange is an herbicide and a defoliant, and its use as a pesticide onboard a naval vessel cannot be accepted as credible without corroborating evidence.  Since they are not credible, the Veteran's lay statements are not as probative as the objective evidence regarding the use of herbicides.  Therefore, the Veteran has not provided the Board with any evidence of actual exposure which would entitle him to consideration under 38 C.F.R. § 3.309(e). 

B.  Direct Service Connection

If, as here, service connection cannot be granted presumptively, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

Although the Veteran has current diagnoses of diabetes mellitus and prostate cancer, he does not allege and the record does not otherwise suggest any alternate in-service occurrence or aggravation of a disease or injury that may be causally linked to his diabetes or prostate cancer.  The Veteran's STRs are unremarkable for any relevant complaints, diagnosis of, or treatment for diabetes mellitus and prostate cancer.  This is probative evidence against this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  As such, the in-service injury requirement is not satisfied with regard to either disability.  Hickson, 12 Vet. App. at 253.   

Further, the Veteran was diagnosed with diabetes mellitus in approximately 1996 and prostate cancer in October 2003, more than 30 years after separation from the military.  In this regard, the Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Lastly, there is no competent evidence of record linking the claimed disabilities with the Veteran's period of active service.  As noted above, the Veteran has not asserted that the claimed disabilities are related to service in any manner other than due to herbicide exposure.  Therefore, the nexus element of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.  Since the preponderance of the evidence is against the claims for service connection for diabetes mellitus and prostate cancer on any basis, the provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt are not applicable, and his claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for prostate cancer is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


